Citation Nr: 1824462	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-25 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a heart disorder (claimed as coronary artery disease).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services (VDVS)


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1980 to August 1980, and had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) since 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision from the RO in Roanoke, Virginia, which denied service connection for migraine headaches and coronary artery disease.  The Veteran also asserted disagreement with the denial of service connection for a residual stroke in a May 2013 writing; however, service connection for a stroke was denied in a February 2012 rating decision and new and material evidence was not received during the one year appeal period following that decision; therefore, the February 2012 rating decision became final.  For this reason, the Board has no jurisdiction over a claim for service connection for a stroke.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103 (2017).  

In October 2016, the Veteran testified at a Board videoconference hearing from the RO in Roanoke, Virginia, before the undersigned Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  Although the October 2016 Board hearing transcript incorrectly reflects that the Veteran was represented by the American Legion (the previous representative), the Veteran in fact was represented by VDVS, and the representative at the hearing is a representative with VDVS; therefore, notwithstanding the misstatement of the service organization representing the Veteran, there is no prejudice as the VDVS representative actually represented the Veteran at the hearing. 

The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with migraine headache. 

2.  The Veteran had symptoms of migraine headache that began during active service and during a period of INACDUTRA. 

3.  The Veteran had symptoms of migraine headache since service separation.  

4.  The Veteran is currently diagnosed with the heart disorders of coronary artery disease (CAD), bacterial endocarditis and aortic valve insufficiency, and myocardial infarction. 

5.  Symptoms of a heart disorder were not chronic in active service, were not continuous since active service separation, and did not manifest to a compensable degree within one year of active service separation.  

6.  The currently diagnosed CAD, bacterial endocarditis and aortic valve insufficiency, and myocardial infarction are not related to an injury, disease, or event during a period of active service, ACDUTRA, and/or INACDUTRA. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for migraine headache have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).

2.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C. §§ 1131, 1333, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the instant decision grants service connection for migraine headache, no further discussion of VA's duties to notify and to assist regarding this issue is necessary.  As to the issue of service connection for a heart disorder, the Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  The December 2011 and December 2012 letters were sent prior to the May 2013 initial rating decision and explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, the evidence the Veteran was responsible for providing, and informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample time to respond and supplement the record.  
With regard to the duty to assist, VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records of evidence.  Specifically, VA has associated with the claims file service treatment and personnel records, Marine Corp Reserve and Army National Guard treatment records, VA treatment records, private treatment records, VA examination reports, the October 2016 Board hearing transcript, and the Veteran's lay statements.

As discussed below, regarding the claim for service connection for a heart disorder, the Board finds that the weight of the evidence shows the Veteran did not have any symptoms, diagnosis, or treatment during active service or any injury or event that caused the current heart disorders during any period active service, to include periods of ACDUTRA or INACDUTRA; therefore, there is no in-service injury or event to which any heart disorder could be related.  See Bardwell v. Shinseki, 
24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  For these reasons, the Board finds that the evidence of record is sufficient to decide the issue of service connection for a heart disorder and no additional VA examination or opinion is warranted.  See 38 U.S.C. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in the appeals, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeals.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury, not diseases, incurred in or aggravated in the line of duty.  38 U.S.C. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  VA's General Counsel has interpreted that it was the intention of Congress when it defined active service in 38 U.S.C. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  See VAOPGCPREC 86-90.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.

Migraine headache is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b), .307(a)(3), and 3.309(a) do not apply to the claim for service connection for migraine headache.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the currently diagnosed heart disorders (as cardiovascular-renal disease) are chronic diseases under 38 C.F.R. § 3.309 (a), the presumptive provisions of "chronic" in-service symptoms and "continuous" post service symptoms do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for any periods of ACDUTRA and/or INACDUTRA is not appropriate.
Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For a chronic disease such as degenerative joint disease of the thoracic spine, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury are shown at any later date, however remote, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d 1331 (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Migraine Headaches

The Veteran generally contends that the migraine headache is headache noted during active service.  The Veteran contends that during a seven day period during active service he experienced an onset of headache that lasted for 24 hours before resolving.  The asserted that the headaches returned during a drill weekend in October 1980, during a period of INACDUTRA and he has continued to have headaches every two to three months since active service, including since the October 1980 drill weekend and since discharge from the Virginia Army National Guard (National Guard) in July 2001.  See October 2016 Board hearing transcript.

The Board finds that the Veteran has a current disability of migraine headache as evidenced by the diagnosis reflected in the November 2012 VA treatment record and August 2007 private treatment record.  

After a review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether there was an onset of symptoms of migraine headache in service and since service separation, i.e., whether migraine headache was "incurred in" service.  The evidence of record shows that on the service enlistment reported of medical history the Veteran reported being in excellent health with no use of medications and no problems with headaches.  See January 1980 service treatment record.  In June 1980 during active service, the Veteran sought treatment for stomach pain but also reported a pounding headache and provided a history of a headache three to four weeks prior.  One month later in July 1980, the Veteran sought treatment for abdominal pain, and reported a history of a pounding headache for two days across the occipital and frontal lobes.  The Veteran was diagnosed with a viral syndrome.  See June and July 1980 service treatment records.  

During a Marine Corp Reserve examination in October 1980, two months after release from active service, the Veteran reported problems with severe and frequent headaches, and the reviewing military physician noted a history of tension headaches.  An August 1997 private treatment records reflects that the Veteran reported more than two severe headaches per year that were not relieved by aspirin or Tylenol.  An MRI was ordered to evaluate headaches in July 2001, which revealed multiple areas of new punctuate infarcts in the right frontal lobe, left cerebellum, and left parietal lobe among other findings.  In October 2001, the Veteran endorsed problems with occasional headaches.  The record reflects that the Veteran began treatment for headache in 2005 due to an increase in headaches after a motor vehicle accident.  See August 2005 and August 2007 private treatment records, November 2012 VA treatment record.

The evidence of record that weighs against the claim for service connection for migraine headache includes the December 2012 VA examination report.  The VA examiner opined that the current migraine headache is less than likely related to service, and explained that the service treatment records showed a single episode that required treatment headache in 1980 that was part of a self-limiting viral disease.  Additionally, the VA examiner noted no further treatment for headaches, subsequent denials of headaches on reports of medical history, and multiple events since leaving services including head trauma and intracranial infection with cerebral infarctions that could all increase the Veteran's risk of migraines.  

The Board finds the VA examiner's opinion to be of little probative value, as it is inconsistent with other credible lay and medical evidence of record.  Although the Veteran denied headaches on some occasions after release from active service and was involved in two motor vehicle accidents since discharge from the National Guard in July 2001 (see, e.g., April 1989 and May 1993 National Guard treatment records, August 2005 and August 2007 private treatment records), the Veteran provided a history of headaches three to four weeks prior to first seeking treatment for headaches in June 1980, and the Veteran sought treatment for headaches again in July 1980 prior to release from active duty, which is indicative of multiple episodes of headaches during active service.  Additionally, the VA examiner did not consider other relevant facts including the report of severe headaches during an October 1980 Marine Corp Reserve examination two months after release from active duty, and additional complaints of headaches in August 1997 and October 2001, prior to the motor vehicle accidents in July 2005 and August 2007, so is more probative evidence of symptoms of migraine headache during active service that continued after release from active service, including while the Veteran was in the reserves and since discharge from the reserves in July 2001.  See Reonal, 
5 Vet. App. at 461; see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  

The symptoms and treatment for headaches during active service coupled with the evidence pertinent to service discussed above tends to show that the symptoms of a headache later diagnosed as migraine headache had its onset during service, that is, shows that the migraine headache was "incurred in" the relevant period of active service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for migraine headache have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As service connection is being granted on a direct basis, there is no need to discuss entitlement to service connection on a secondary or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).

Service connection for a Heart Disorder

The Veteran contends that he had symptoms of chest pain and discomfort during active service and during a drill weekend during a period of INACDUTRA however, the Veteran did not report symptoms of chest pain and was not referred for treatment during any period of active service, ACDUTRA, or INACDUTRA. The Veteran contends he has received all treatment related to heart problems from private providers and has reported symptoms of chest tightness as early as 1994.  At the October Board hearing, the Veteran asserted that there were no cardiac injuries or event during any period of service, and he does not know the etiology of the current heart problems, but generally contends that the current heart problems began during service.  See October 2016 Board hearing transcript.  

The Board finds that the Veteran is currently diagnosed with heart disorders of CAD, bacterial endocarditis and aortic valve insufficiency status post aortic valve replacement, and remote myocardial infarction.  See the July 2001, January 2010, and January 2013 private treatment records.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that symptoms of heart disorder were not chronic during active service.  As noted above, the Veteran testified that he did not report any symptoms of chest pain or chest discomfort during the May to August 1980 period of active service.  A review of service treatment records shows that the Veteran sought treatment for other disorders during active service, including headaches, abdominal pain, and bloody stools, but the Veteran did not complain of or seek treatment for any symptoms of chest pain or discomfort and was not diagnosed with a heart disorder during active service.  See, for example, June 1980 and July 1980 service treatment records.  Additionally, the July 1980 active duty separation examination report reflects that the heart and vascular systems were evaluated as clinically normal upon examination.

The lay and medical evidence weighs against a finding of continuous symptoms of a heart disorder since active duty service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As noted above service treatment records did not indicate any history, findings, or diagnosis of a heart disorder.  The first evidence of symptoms of a heart problem are noted until May 1994, 14 years after active service, when the Veteran reported chest pain, pressure, and tightness lasting more than two minutes since his last health screening.  See May 1994 private treatment record.  A heart disorder was not diagnosed until December 1998, 18 years after active service, when the Veteran was diagnosed with aortic insufficiency secondary to bacterial endocarditis secondary to intravenous drug use.  See December 1998 private treatment record.  The approximately 18 year period between active service and the onset of a heart disorder as shown by the weight of both the lay and medical evidence is one factor-among other factors in this case-that weighs against a finding of in-service incurrence, including by continuous symptoms since active service from which service incurrence could be presumed.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Additional factors weighing against continuous symptomatology since active service in this case include National Guard treatment records and private treatment records that reveal the Veteran generally denied symptoms of a heart disorder, even after undergoing an aortic valve replacement in the 1990s, and that onset of heart disorders in the late1990s were attributed to substance abuse.  Although the Veteran reported symptoms of chest pain and tightness in 1994, the Veteran denied any heart problems on various other occasions during exams in the National Guard.  National Guard treatment records reflect that the Veteran consistently reported being in "good" or excellent health and denied any problems with chest pain or pressure, heart pounding or palpitations, or heart trouble, and the heart and vascular systems were clinically normal upon examination.  See, for example, April 1989, May 1993, June 2000 National Guard treatment records.  A May 1991 echocardiogram and chest X-ray were normal.  See May 1991 National Guard treatment records.  

Private treatment records reflects that the Veteran underwent an aortic valve replacement due to aortic insufficiency and bacterial endocarditis secondary to intravenous drug use in December 1998; however, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C. § 105 (2012); 38 C.F.R. §§ 3.1(m), 3.301(c)(3), (d) (2017).  Moreover, the Veteran denied any complications following the procedure.  See June 2000 National Guard treatment records.  

Additionally, a June 2000 private treatment record reflects that the Veteran reported that his chest occasionally raced during physical training but he denied any chest pain.  June and September 2000 National Guard treatment records reflect that the Veteran denied shortness of breath, chest pain, palpitations, or irregular heartbeat when exercising, and was cleared for participation in the Army Physical Fitness Test and other activities requiring physical exertion, including annual training.  A July 2001 private treatment record reflects that the Veteran underwent coronary artery bypass grafting and another aortic valve replacement in July 2001 and was diagnosed with CAD secondary to intravenous drug use.  The record does not reflect any complaints of chest pain until January 2010 when the Veteran underwent cardiac catheterization and was diagnosed with CAD and myocardial infarction.  See January 2010 and June 2010 private treatment records.  

The same evidence also shows that a heart disorder did not manifest within one year of separation from active service.  Specifically, the medical and lay evidence reflects that the Veteran was first diagnosed with a heart disorder in December 1998, approximately 18 years after service, and other histories presented during post-active service treatment do not include a history of symptoms since active service.  As a heart disorder did not manifest within one year of service separation, the criteria for manifestation of a heart disorder in the form of CAD, aortic valve insufficiency, and myocardial infarction to a compensable (i.e., at least 10 percent) degree within one year of service separation from active service are not met.  See 38 C.F.R. § 4.104, Diagnostic Codes 7001, 7005, 7006 (2017).  As previously noted it is inappropriate to apply the presumptive provisions to a period of ACDUTRA of INACDUTRA.

On the question of direct nexus between the current heart disorders and service, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed CAD, aortic valve insufficiency, and/or myocardial infarction is causally related to a period of active service, ACDUTRA, or INACDUTRA.  As noted above, service treatment records do not reflect any complaints, treatment, or diagnosis of a heart disorder during service, and the Veteran denied any heart problems during the July 1980 active duty separation examination.  

The weight of the evidence shows that no injury or event was noted during a period of active service, ACDUTRA, or INACDUTRA.  As noted above, a private treatment record in May 1994 reflects a complaint of chest pain and tightness that lasted two minutes; however, the report was made 14 years after service, there is no evidence of an injury or event during and period of a ACDUTRA, or INACDUTRA, and the Veteran has testified that symptoms of chest pain were not the result of an injury or event during any period of service.  Private treatment records indicate that the aortic valve insufficiency, endocarditis and CAD noted in December 1998 and July 2001 were the result of substance abuse and not any inservice injury or event.  Further, the Veteran denied and complaints on chest pain, palpitations or other symptoms of a heart disorder during examinations in the National Guard, after active service.  See May 1993, April 1999, June 200 National Guard treatment records; December 1998 and July 2001 private treatment records. 
  
As the evidence does not reflect any symptoms or treatment for a heart disease during an period of active service or ACDUTRA, and no evidence of an injury or event that could cause the current heart disorders during a period of INACDUTRA, as evidenced by the Veteran' testimony, service treatment record, and National Guard treatment records, service connection for a heart disorder is not warranted.  

Based on the evidence of record, the weight of the competent and credible evidence is against a relationship between the Veteran's current heart disorders and active service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a heart disorder to 

include CAD, aortic valve insufficiency, and/or myocardial infarction, on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for migraine headaches is granted.

Service connection for a heart disorder is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


